Citation Nr: 0606229	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  95-01 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a low back strain, 
currently rated as 40 percent disabling.

2.  Entitlement to service connection for disc herniation at 
L5-S1, L4 disc desiccation, and bulging at L5-S1 with 
radiculopathy, to include as secondary to a service-connected 
low back strain.  

3.  Entitlement to a total compensation rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served from October 1975 to October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
1992 by the Department of Veterans Affairs (VA) regional 
office (RO) in Waco, Texas.  In June 2002 the Board initiated 
development of the claim pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002), in effect at that time, to include affording the 
veteran an examination and medical opinion.  Subsequently, 
however, in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated portions of the new regulation.  The Federal 
Circuit specifically noted that 38 C.F.R. § 19(a)(2) (2002) 
was inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denied appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the RO for initial consideration.  See also 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  For this 
reason, the case was remanded to the RO by the Board in 
August 2003, to give the veteran the opportunity for initial 
review by the AOJ review of newly received evidence.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1304(c) 
(2005).  That development has been completed and the case has 
been returned to the Board for adjudication.  

In May 1993, the veteran requested a personal hearing before 
a Hearing Officer.  That hearing was held in June 1993 and 
the transcript is of record. 





FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  Without good cause, the veteran failed to report for a VA 
examination rescheduled for December 2004 for the purpose of 
determining the currently severity of his service-connected 
low back strain and to address the question of whether it 
caused or aggravated his degenerative disc disease of the 
lumbar spine.

3.  The service medical records show treatment for a low back 
strain; however, disc disease or herniation of the lumbar 
spine with radiculopathy is not apparent until over 7 years 
post-service; the preponderance of the competent evidence 
weighs against the claim that there is a nexus between a 
current diagnosis of disc disease of the lumbar spine and 
service; and the preponderance of the medical evidence is 
against a finding that the disc disease was caused or 
aggravated by a service-connected low back strain.  

4.  The veteran has been granted service-connection for a low 
back strain, currently rated as 40 percent disabling, it does 
not meet the scheduler requirement for a TDIU; the 
preponderance of the evidence is against a finding that the 
veteran's service-connected low back strain has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the 
rating schedule.  


CONCLUSIONS OF LAW

1.  The veteran's failure to report for VA examination 
requires that the claim for a rating in excess of 40 percent 
for a low back strain be denied.  38 C.F.R. § 3.655 (2005).

2.  Disc disease of the lumbar spine, to include a disc 
herniation at L5-S1, L4 disc desiccation, and bulging at L5-
S1 with radiculopathy, was not incurred in or aggravated by 
active military service, nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2005).

3.  The criteria for the assignment of a TDIU have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the August 2003 Board 
remand, the RO rating decisions, the statement of the case 
and supplemental statements of the case, issued in connection 
with the appellant's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claims were denied.  In addition, correspondence 
from the RO sent to the appellant, to include the July 2001 
and February 2004 letters, specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
the relative burdens of the appellant and VA in producing or 
obtaining that evidence or information.  That is, the 
appellant was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the July 
2001 and February 2004 letters, satisfied the notice 
requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) informing the appellant about 
the information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claims.  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Additionally, he was informed that 
it was his responsibility to ensure that VA received any 
evidence not in the possession of the Federal government; 
this would necessarily include submitting any relevant 
evidence in his possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not enacted prior to the issuance of the December 1992 RO 
decision that is the subject of this appeal.  The RO 
obviously could not inform the veteran of law that did not 
yet exist.  Moreover, in Pelegrini II, the Court made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  The Board also notes 
that prior to the December 1992 RO decision and subsequently, 
the veteran has been presented opportunities to present any 
evidence in his possession or that he could obtain that would 
help substantiate his claims.  
  
As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran has failed to report for VA examinations in 
November 2004 and December 2004.  The October 2004 and 
January 2005 letters from the RO, as well as the September 
2005 supplemental statement of the case informed him that 
failure to report for a scheduled VA examination may have 
adverse consequences, including the possible denial of his 
claim.  Additionally, the January 2005 letter from the RO 
afforded the veteran the opportunity to reschedule a VA 
examination but he failed to respond.  The Court has held 
that "[t]he duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  When as 
determined by the August 2003 Board remand, entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination, and the veteran fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(a)-
(b) (2005).  In view of the foregoing, there is no duty to 
provide another examination or medical opinion.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Entitlement to an increased rating for a low back strain

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was granted service connection for a chronic low 
back strain in December 1978.  By a rating decision dated in 
December 1992, the RO increased the veteran's service-
connected disability evaluation for chronic low back strain 
to 40 percent, which is the maximum rating scheduler provided 
by the applicable rating criteria at that time for a 
lumbosacral strain or limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.    

Pursuant to the Board's August 2003 remand, the veteran was 
scheduled for a VA examination.  He was advised of the 
adverse consequences of failing to appear for a VA 
examination without good cause, by correspondence from the RO 
dated in October 2004.  The veteran cancelled the 
appointment, claiming to have car troubles.  Thereafter he 
again cancelled a VA examination rescheduled for a few days 
after the originally scheduled examination by again stating 
that he was experiencing car troubles.  The RO case file 
notes show that at the time of the second cancellation, the 
RO advised the veteran that he could have no further 
cancellations.  The examination was again rescheduled for 
December 2004.  He failed to show for the December 2004 
rescheduled VA examination.  An RO letter dated in January 
2005 requested that the veteran advise the RO as to whether 
he would be willing to attend a VA examination.  He never 
responded.  In a September 2005 supplemental statement of the 
case (SSOC), the AMC told the veteran that they had been 
notified of his failure to report for examination and 
provided him information regarding the consequences of his 
failure to attend a scheduled VA examination.  He did not 
reply.

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase without good cause, 
the claim shall be denied.  38 C.F.R. § 3.655(b) (emphasis 
added).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant or death 
of an immediate family member.  Neither the veteran nor his 
representative has made an attempt to explain why he failed 
to report for the rescheduled December 2004 VA examination 
relevant to the claims.

There is not sufficient medical evidence of record to 
adjudicate the veteran's claim for an increased rating for a 
low back strain.  Current examination findings are necessary 
to assess his disability, as discussed in the August 2003 
Board remand.  VA's duty to assist the veteran is not a one-
way street. The veteran also has an obligation to assist in 
the adjudication of his claim.  Wood, supra.  The veteran 
must be prepared to meet his obligations by cooperating with 
VA efforts to provide an adequate medical examination and 
submitting to the Secretary all medical evidence supporting 
his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  
Individuals for whom examinations have been authorized and 
scheduled are required to report for same.  38 C.F.R. §§ 
3.326, 3.327.

Accordingly, the Board finds that the veteran failed to 
report, without good cause, for three VA examinations 
scheduled in connection with his claim for an increased 
rating for a low back strain.  Consistent with 38 C.F.R. § 
3.655(b), the claim must be denied.  Because the law is 
dispositive in this case, the claim must be denied on the 
basis of lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994); see also VAOPGCPREC 5-04.

Service connection for disc herniation at L5-S1, L4 disc 
desiccation, and bulging at L5-S1 with radiculopathy, to 
include as secondary to a service-connected low back strain  

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1131.  In order 
to show a chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310(a).  The Court of 
Appeals for Veterans' Claims has held that when aggravation 
of a veteran's non-service connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exits, and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
claimant is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a claimant seeks benefits and 
the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service medical records show treatment for low back strain 
beginning in January 1977 with no evidence of acute trauma.  
A July 1978 report of medical examination is negative for any 
findings attributable to a back condition.  The service 
medical records were negative for any abnormal findings 
attributable to disc disease of the lumbar spine, to include 
disc herniation, disc desiccation, or bulging.

Post-service medical records reflect complaints of recurrent 
low back pain radiating into the right leg and a diagnosis 
for low back strain since April 1980.  A January 1984 x-ray 
report revealed a normal lumbar spine.  The veteran reported 
that his back pain, along with a tingling sensation, would 
occasionally radiate to the right leg.  He related that he 
had never been fitted with a brace during service or until 
1981.  Although an x-ray report from January 1986 revealed a 
normal lumbar spine examination, a VA examiner diagnosed 
chronic low back pain due to intervertebral disc disease with 
sciatica of the right leg.  However, this clinical diagnosis 
was made more than 7 years after service discharge.

The post-service medical reports also recorded an injury to 
the veteran's lower back in June 1988, while he was employed 
by the VA as a nurse's aide, when he tried to brake a fall 
while moving a patient.  Following this injury the veteran 
received substantial medical treatment for his back, to 
include a caudal block.  In October 1989 he was terminated 
from his employment due to continued back pain and an 
inability to perform his duties, due in part to the decision 
of a clinician who examined the veteran (July 1989).  The VA 
letter for decision on proposed removal, referred to the fact 
that several of the veteran's physicians, to include his 
Office of Workers Compensation Program treating physician, 
had released him to return to work at any time with no light 
duty restrictions (October 1989).  A 1990 x-ray report of the 
lumbar spine shows no abnormalities of the bone, joints or 
discs.  

A June 1992 MRI of the veteran's spine revealed disc 
herniation at L2, L1 with mild disc bulging at L5, S1 level 
and questionable impingement of the right L2 nerve, and some 
degenerative joint disease at L5, S1.  Thus, disc disease was 
not confirmed by radiographic study until more than 13 years 
post-service.  

The veteran underwent a VA examination in July 1996.  
Following the clinical evaluation and a review of his claims 
file, the examiner diagnosed chronic low back pain dating 
back to 1977; L1, L2 disc herniation shown in the 1992 MRI 
with absolutely minimal positive findings, and; L5, S1 bulge 
without herniation.  It was also reported that an EMG showed 
a minimal amount of nerve compression.  The examiner opined 
that the degenerative disc disease was giving the veteran 
minimal symptomatology with the radiculopathy, but that he 
did have a chronic low back strain.  Neither the VA 
examinations nor the post-service medical records link the 
veteran's disc herniation at L5-S1, L4 disc desiccation, and 
bulging at L5-S1 with radiculopathy, to service, nor does 
this evidence reflect an opinion that suggests the veteran's 
disc disease of the lumbar spine was caused or aggravated by 
his service-connected low back strain.  As to this latter 
finding, it is pertinent to again pertinent to point out that 
the veteran was scheduled for VA examinations, in part, for 
the purpose of addressing the direct incurrence and secondary 
service connection questions at hand, to include whether his 
service-connected lumbar strain caused or aggravated his disc 
disease of the lumbar spine, but he failed to report for 
these examinations.  While the veteran may reopen his claim 
with competent evidence of one or more of the contended 
causal relationships, at this stage the Board must abjudicate 
the appeal based on the evidence currently of record 
(38 C.F.R. § 3.655), which is devoid of competent evidence of 
any of the contended causal relationships.

With respect to negative evidence, the Court of Appeals for 
Veterans Claims held that the fact that there was no record 
of a related diagnosis until approximately eight years after 
service discharge could be decisive.  See Maxon v. West, 12 
Vet. App. 453, 459 (1999). 

While the Board has considered the veteran's statements that 
his disc herniation at L5-S1, L4 disc desiccation, and 
bulging at L5-S1 with radiculopathy is linked to service or 
to his service connected low back strain, he is not competent 
to offer an opinion on medical diagnosis or causation, and 
the Board may not accept unsupported lay speculation with 
regard to medical issues.  See Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  These bare contentions in this regard are 
no more than unsupported conjecture, and have no probative 
value.  Id.   

As the preponderance of the evidence is against the veteran's 
claim for service connection for disc herniation at L5-S1, L4 
disc desiccation, and bulging at L5-S1 with radiculopathy, to 
include as secondary to a low back strain, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); also see generally, Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Entitlement to a total compensation rating based upon 
individual unemployability

The veteran essentially contends that his service-connected 
disability precludes his ability to engage in substantially 
gainful employment.  The record reflects that the veteran is 
currently in receipt of service connection for a low back 
strain that has been rated as 40 percent disabling.  The 
veteran has a high school education.  He has employment 
experience in several occupations, to include as a 
carpenter's helper.  In 1981 he began employment with the VA 
as a nurse's aide

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGC 75-91.  The issue is whether the 
veteran's service-connected disability or disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  See Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, 
the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).

In determining whether the veteran is entitled to a TDIU, 
either his non-service-connected disabilities or his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Court has held that the central inquiry in determining 
whether a veteran is entitled to a total rating based on 
individual unemployability is whether service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  
The test of individual unemployability is whether the 
veteran, as a result of his service-connected disabilities 
alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; Hatlestad, 5 Vet. App. 524.

The veteran's 40 percent rating for a low back strain does 
not meet the percentage requirements for consideration of a 
TDIU rating on a schedular basis under 38 C.F.R. § 4.16(a).  
The Board does not have authority to assign a TDIU rating on 
an extraschedular basis under 38 C.F.R. § 4.16(b). Moreover, 
in the instant case the Board sees no exceptional or unusual 
circumstances that would warrant referral of the case to the 
appropriate VA official for consideration of a TDIU rating on 
an extraschedular basis.  In this regard, the weight of the 
evidence is against the veteran's claim that his service-
connected low back strain precludes him from securing or 
following substantially gainful employment.

The Board notes that service connection is not in effect for 
disc herniation at L5-S1, L4 disc desiccation, and bulging at 
L5-S1 with radiculopathy, to include as secondary to a 
service-connected low back strain.  There is no competent 
medica evidence that the veteran's service-connected low back 
strain disability precludes him from engaging in all types of 
substantially gainful employment consistent with his 
education and occupational background.  Prior to the June 
1988, the veteran had been employed for 9 years with the VA 
and held other positions prior to his employment with VA.  
Following this post-service motor vehicle accident, the 
veteran received medical treatment for his back from several 
physicians, to include a caudal block.  In October 1989 he 
was terminated from his employment due to continued back pain 
and an inability to perform his duties, due in part to the 
decision of a clinician who examined the veteran (July 1989).  
The VA letter for decision on proposed removal, referred to 
the fact that several of the veteran's physicians, to include 
his Office of Workers Compensation Program treating 
physician, had released him to return to work at any time 
with no light duty restrictions (October 1989).  

A clinician who evaluated the veteran in June 1991 opined 
that the veteran would have difficulties functioning as a 
nurse assistant, or any other job that would require lifting 
or carrying of weights in excess of 20-25 pounds, or 
prolonged sitting and standing.  The clinician suggested 
antidepressant medications along with a good work-
hardening/work reconditioning program, and epidural blocks.  
The veteran underwent a VA examination in August 1992.  He 
related having worked as a nurse assistant from June 1981 
through October 1989.  He stated that he had not worked since 
his termination from employment at the VA.  The evidence in 
the file clearly shows that any inability to work as a result 
of a back condition, did not surface until after the post-
service 1988 back injury, which tends to support a finding 
that any claimed inability to engage in gainful employment is 
likely related primarily to the 1988 post-service injury 
rather than the service-connected low back strain.  At the VA 
examination of July 1996, the examiner diagnosed chronic low 
back pain dating back to 1977; L1, L2 disc herniation shown 
in the 1992 MRI with absolutely minimal positive findings, 
and; L5, S1 bulge without herniation, however it was noted 
that he had an EMG that had a minimal amount of nerve 
compression, along with a major personality disorder.  The 
examiner opined that the degenerative disc disease was giving 
him minimal symptomatology with the radiculopathy, but that 
he did have a chronic low back strain.  Here again, an 
examination would have been helpful in determining whether 
symptomatology attributable to the service-connected low back 
strain could be distinguished from non-service connected 
disabilities, to include any that may have been caused by the 
post-service back injury of 1988, but the veteran failed to 
report.  

The record does not reflect that the symptoms associated with 
the veteran's service-connected disability significantly 
impair his ability to obtain or maintain substantially 
gainful employment.  The competent medical evidence is 
somewhat conflicting but the preponderance of the evidence is 
against a finding that the veteran's service-connected low 
back strain has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  Here again, the veteran could have aided in 
determining whether his back strain caused or aggravated his 
disc disease, or if much and possible all of his low back 
symptoms were due to or indistinguishable from the post-
service residuals of a back injury, but by failing to present 
for any of three examinations scheduled, the Board is left 
with the evidence currently of record, which by a 
preponderance shows that much of the functional impairment of 
the back became apparent only after the back injury incurred 
in a post-service motor vehicle accident.  

For the aforementioned reasons and bases, to include the 
absence of a competent opinion that supports the veteran's 
claim that his service-connected disability alone has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule, the Board finds that the 
criteria for referral for the assignment of a TDIU have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.16.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal; however, as the preponderance of the 
evidence is against the veteran's claims for service 
connection for disc disease of the lumbar spine and a TDIU, 
the record does not demonstrate an approximate balance of 
positive and negative evidence.  Accordingly, the doctrine of 
reasonable doubt is not applicable to either of these latter 
two issues on appeal.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102.














ORDER

Entitlement to a rating in excess of 40 percent for a low 
back strain is denied as a matter of law.

Entitlement to service connection for disc herniation at L5-
S1, L4 disc desiccation, and bulging at L5-S1 with 
radiculopathy, to include as secondary to a service-connected 
low back strain, is denied.  

Entitlement to a total compensation rating based upon 
individual unemployability, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


